Kamalesh Sharma, the 
Secretary General of the Commonwealth of Nations, 
said to us at a gathering here in New York a few days 
ago: “Do not be demoralized by your income, be 
inspired by your outcome”. That should be a driving 
principle as all countries, particularly the small island 
developing States, seek to determine what the post-
2015 development agenda will be. The obstacles are 
many. The lip service is evident. We have hope, and our 
moral case is strong. We are inspired by the potential 
outcomes of this new development agenda.

We must be people-focused and, in that regard, I 
remember a story told by a colleague, a Minister from 
the Far East, who explained his absence to a constituent 
at home as dealing with many of the world’s problems. 
“Yes”, said the constituent to him, “but the water pump 
in the village has not been fixed”. It is a reminder 
of whom we really work for in this body — not for 
ourselves, but for that villager who needs the pump at 
home to be fixed.

At this session, our Prime Minister gave a 
comprehensive statement on climate change and the 
need for developed countries to honour their financial 
commitments in that regard. In addition, we deposited 
our instrument of ratification of the Arms Trade Treaty 
(ATT), which helped to bring the number of countries 
to 50 and so caused the Treaty to enter into force. 
Furthermore, in the margins of the session, we signed 
a memorandum of understanding with the International 
Organization for Migration.

There are no higher priorities for the Bahamas than 
these matters: the environment, fighting crime and 
containing illegal immigration. They go to the very 
root of our existence. If we do not resolve the climate 
change issues, there will be no Bahamas. Solving the 
crime problem in the Bahamas is key to our domestic 
peace and economic survivability. No Bahamian doubts 
that the control of illegal immigration is central to 
our survivability as a country, central to our national 
identity, and central to our national security. We have 
only to see today how illegal immigration drains our 
financial resources, and we do not have to look far to 
see how unchecked immigration in other countries has 
been a recipe for civil strife within their borders. We 
do not intend for that to happen to us. All of the efforts 
related to the three main themes I have just mentioned 
are buttressed by our work to ensure that we have a 
robust, strong and sustainable economy.

Tourism is by far the number-one economic 
activity for the Bahamas. The environment is central 
to that business. It should therefore be no surprise that 
the Bahamas has adopted or established the following: 
the National Environmental Policy, 2005; the National 
Environmental Management and Action Plan for the 
Bahamas, 2005; the Bahamas National Wetland Policy, 
2007; the Bahamas Protected Areas Fund, 2013; and 
the Forestry Amendment Act, 2014. We believe that 
those policies and programmes will all help with the 
issue of climate change. We also believe that the United 
Nations Framework Convention on Climate Change is 
the primary international, intergovernmental forum for 
negotiating the global response to climate change. We 
believe that it should be completed with dispatch.

The Bahamas is committed to the small island 
developing States processes at the United Nations. 
The Bahamas welcomes the convening of the World 
Conference on Disaster Risk Reduction next year in 
Japan.

The Bahamas is appalled by the practice of killing 
sharks simply for their fins. We must make the fishing 
of sharks a sustainable practice, as these creatures 
are a vital part of the global ecosystem. The Bahamas 


therefore assumed the chairmanship of the United 
Nations Save Our Sharks Coalition in December 2013. 
The aims of the Coalition resonate with us, and we 
believe that we can help save the shark from extinction.

The Bahamas has been grappling with serious 
crimes in our society, related largely to, first, the 
inability of young males to settle disputes without 
recourse to violence and, secondly, the resulting 
proliferation of gang activity and trafficking in illicit 
drugs, small arms and light weapons, and ammunition. 
The Bahamas therefore became actively involved in 
the negotiations leading to the successful adoption of 
the Arms Trade Treaty and considered its adoption 
a landmark accomplishment for the United Nations 
(resolution 67/234 B). The Government believes the 
entry into force of the ATT will contribute to peace 
and security in the Bahamas and throughout our 
region. We deposited the instrument of ratification of 
the Commonwealth of the Bahamas to the Arms Trade 
Treaty on 25 September. We continue to fight the 
illegal drug trade and trafficking in persons, and we are 
investing in social intervention programmes, like the 
award-winning Urban Renewal Programme, in order to 
fight crime.

I spoke earlier of the memorandum of understanding 
signed with the International Organization for 
Migration. This is one part of a multifaceted strategy 
to stop the flow of undocumented non-nationals into 
Bahamian territory. New policies and measures are 
now in place, and there will be stricter adherence in 
the future to them to stop this trafficking. A new fleet 
of vessels has been purchased to support our work to 
stop migrant smuggling. In the last few months, the 
Bahamas has entered into important agreements with 
our immediate neighbours — Cuba, the Dominican 
Republic and Haiti — to come to terms with the vexing 
situations that impact our good relations. Those accords 
are on fishing and on migration. Let there be no doubt 
that we mean to bring illegal migration under control.

Nevertheless, our relations with neighbouring 
countries remain good. This is all the more reason 
why we believe that the continued economic embargo 
by one neighbour against another in our region is 
counterproductive to the peace and good order of the 
region. We continue to keep matters with regard to 
the governance issues in our neighbour, the Turks and 
Caicos Islands, under review.

The Bahamas looks forward to the forthcoming 
launch of the International Decade for People of African 
Descent, which will have as its theme “People of 
African descent: recognition, justice and development”. 
That theme could also be linked to the efforts of States 
members of the Caribbean Community in seeking the 
restorative justice due from the legacy of 400 years 
of slavery. We were heartened by the unveiling of the 
winning design for the permanent memorial to honour 
the victims of slavery and the transatlantic slave trade. 
We reaffirm our support for that important project.

The Bahamas welcomes the convening of the third 
International Conference on Financing for Development, 
to be held in Addis Ababa, Ethiopia, in July 2015. We 
plan to participate in that conference, which we expect 
will provide a forum to address the need to demystify 
and replace the view that gross domestic product 
is the sole indicator of sustainable development — a 
replacement that needs to be converted into policy — as 
well as the matter of international cooperation in tax 
matters. In that regard, the Bahamas reaffirms the 
important role of the United Nations in addressing 
matters related to international tax cooperation, given 
its universality and legitimacy.

The Bahamas reaffirms its commitment to 
the promotion and protection of human rights and 
fundamental freedoms for all people, regardless of their 
station or status in society. These rights and freedoms 
are neither negotiable nor peripheral. As a demonstration 
of its commitment to human rights, I am pleased to 
report that the Bahamas has passed national legislation, 
the Persons with Disabilities (Equal Opportunities) 
Act, which will ensure its ratification of the Convention 
on the Rights of Persons with Disabilities in due 
course. In addition, four bills have been introduced in 
Parliament with a view to amending the Constitution of 
the Bahamas to bring about full equality between men 
and women in law. This event will mark a significant 
opportunity for the people of the Bahamas to usher in a 
new era of equality for men and women.

The Bahamas looks forward to the process of 
elaborating the post-2015 development agenda and to 
actively participating in the intergovernmental process 
that will lead to the adoption of this agenda in September 
2015. Our vision for the post-2015 development agenda 
is creative, inclusive and transformative.

The Bahamas endorses the idea of Security Council 
reform. As we look around at the tens of millions of 
dollars that have been, and are being, spent to bring the 
physical structure up to code and into the twenty-first 
century, why cannot we ensure that the organs of the 


United Nations, especially the Security Council, also 
reflect twenty-first-century realities?

Last year, the Bahamas celebrated its fortieth year 
of independence. In addressing the General Assembly 
last year (see A/68/PV.19), the Right Honourable Perry 
Christie, Prime Minister of the Bahamas, renewed 
the commitment of our country to playing its part in 
making our planet a more peaceful and prosperous 
place, characterized by cooperation, mutual respect and 
support. We believe that each country has a primary 
responsibility for its own development, and, throughout 
my statement, I have indicated our achievements and 
challenges in that regard. I repeat that the environment, 
crime and illegal migration are issues of existential 
significance to our country. However, despite the many 
challenges, we are inspired by the possible outcomes. 
We therefore exhort the Members of the United Nations 
to stay motivated and committed, for each new effort 
undertaken and each achievement registered brings us 
nearer to our development goals. Now, more than ever, 
we need the United Nations.
